Citation Nr: 0831613	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The veteran retired in March 1980 after over 25 years of 
active duty.  He served in the Republic of Vietnam from July 
1969 to October 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the claim for service connection for 
PTSD was found to be reopened with the submission of new and 
material evidence, but service connection for PTSD was 
denied.

Before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issue has thus been recharacterized as 
presented on the first page of this decision.

The issue of service connection for PTSD addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection 
for PTSD.  The veteran did not appeal this decision and it is 
now final. 

2.  Evidence received since the October 2001 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
service department records documenting attacks on the base to 
which the veteran was assigned.  This evidence raises a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence received since the October 2001 rating decision is 
new and material and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In an October 2001 rating decision, the RO denied service 
connection for PTSD on the basis that, although the medical 
evidence showed treatment for and diagnosis of PTSD, his 
stressors could not be verified.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the October 2001 rating decision 
includes service department records documenting attacks on 
the airbase at DaNang during the time the veteran was 
stationed there.

This evidence is new in that it was not previously of record.

This evidence establishes that the base at which the veteran 
was stationed in Vietnam was under enemy attack during the 
time the veteran was stationed there.  This evidence is 
therefore also material.

Accordingly, reopening the claim for service connection for 
PTSD is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  To this extent 
only, the claim is granted.


REMAND

The veteran seeks service connection for PTSD.  VA treatment 
records show he has been treated for and diagnosed with PTSD.  
Service personnel records show that his military occupational 
specialty was as a CS or cook specialist, and that he served 
at U.S. Navy Support Activity, DaNang, Vietnam, from July 
1969 through October 1970.  

The veteran has submitted statements concerning his 
stressors, including the death of an individual serving as a 
lookout, an attack on the mess hall, and receiving incoming 
fire on several occasions.

Service department records received since the prior, October 
2001 rating decision, show that DaNang took incoming enemy 
fire on several occasions while the veteran was stationed 
there.  This evidence was submitted in August 2008, after the 
last supplemental statement of the case, which was dated in 
July 2007.  The veteran has not waived regional office 
consideration of this evidence, as required under 38 CFR 
20.1304.

In addition, the veteran has not undergone VA examination.  
VA examination is further necessary to determine the nature, 
extent, and etiology of his PTSD.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. 

Document negative responses, and inform 
the appellant so that he may make 
attempts to procure the records on his 
own.

2.  Determine whether the veteran served 
under combat conditions, in light of the 
newly submitted evidence from the service 
department documenting attacks on DaNang 
when the veteran was stationed there.

3.  Take all appropriate action to verify 
the veteran's stressors.  Request 
clarification from the veteran as 
necessary, and request assistance from 
the service department as required.  
Inform the veteran that he may submit 
buddy statement from service members who 
served with him or lay statements from 
family and friends to whom he may have 
confided the circumstances of his 
stressors during or shortly after his 
active service in Vietnam to corroborate 
his stressors.

4.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed PTSD.  
All indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand, must be provided to 
the examiner in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed PTSD is related to 
the veteran's active service, including 
the stressors demonstrated by the service 
department records.

All opinions expressed must be supported 
by a complete rationale.

5. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD with application of all 
appropriate laws and regulations, 
including Pentecost v. Principi, 16 Vet. 
App. 124, 128-9. (2002), where 
applicable, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


